EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the replacement drawing for Figure 3 and to the substitute specification filed on November 15, 2021.
The replacement drawing for Figure 3 was received on November 15, 2021.  This drawing is acceptable and obviates the objections to the drawings as cited by the examiner in the previous Office action. 
Receipt and entry of the substitute specification filed on November 15, 2021 are hereby acknowledged.
However, upon review of the substitute specification (and reconsideration of all previous versions of the specification), the examiner finds that the “clauses” at the end of the specification which are written in the form of claims but are not same as the allowed claims would cause confusion as to which claims are allowed and encompassed by the patent at issue. These “clauses” therefore must be removed to avoid confusion.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification (as amended via the substitute specification filed on November 15, 2021):
Lines 15 through 28 on page 28 (i.e., beginning with “Illustrative embodiments are described below in the following numbered clauses:” and ending with the last line of “clause” 5), lines 1 through 30 on page 29, and lines 1 through 4 on page 30 of the substitute specification have been deleted. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest the particular combination of steps as recited in base claim 10 (i.e., renumbered as base claim 1 at allowance).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10, 12, 14, 15, 19, 20, and 24 through 28 (i.e., as filed on July 27, 2021 remain allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763